Citation Nr: 1224613	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for status post operative fracture of the distal ulna with traumatic arthritis of the right wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for status post operative fracture of the distal ulna with traumatic arthritis of the right wrist.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  Even considering the Veteran's complaints of pain, her status post operative fracture of the distal ulna with traumatic arthritis of the right wrist is not productive of loss of bone substance (1 inch (2.5 cms) or more) and marked deformity; the hand fixed in supination or fixed hyperpronation; or ankylosis in any other position, except favorable.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for postoperative fracture of the distal ulna with traumatic arthritis of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5211, 5213, 5214 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2006.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  A March 2006 letter informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's VA treatment records, and previously considered service treatment records with the claims folder.  No outstanding evidence has been identified.  

The Veteran was afforded May 2006 and April 2011 VA examinations in connection with the claim.  It appears that the Veteran's claims file was not available for review in connection with the April 2011 examination.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Although the claims file was not reviewed, the Board finds the VA examination report was thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Veteran was given an opportunity to testify before the Board in connection with this claim.  She declined the offer.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is right-hand dominant, her right arm is her major extremity for rating purposes.  

Under Diagnostic Code 5210 nonunion of the radius and ulna with flail false joint of the major arm warrants a 50 percent rating.  Id.  

Under Diagnostic Code 5211 impairment of the ulna of the major arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 30 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 40 percent rating.  Id.  

Under Diagnostic Code 5212 impairment of the radius of the major arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in upper half warrants a 20 percent rating; with nonunion in lower half with false movement without loss of bone substance or deformity warrants a 30 percent rating; and nonunion in lower half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 40 percent rating. Id.  

Under Diagnostic Code 5213, limitation of supination of the major arm to 30 degrees or less warrants a 10 percent rating; limitation of pronation of the major arm with motion lost beyond last quarter of arc, the hand does not approach full pronation, warrants a 20 percent rating and with motion lost beyond middle of arc warrants a 30 percent rating; and with the hand fixed near the middle of the arc or moderate pronation of the major arm warrants a 20 percent rating, with the hand fixed in full pronation in the major arm warrants a 30 percent rating, and with the hand fixed in supination or hyperpronation in the major arm warrants a 40 percent rating.  Id.  

Under DC 5214 ankylosis of the wrist of the major extremity in a favorable position in 20 to 30 degrees dorsiflexion warrants a 30 percent rating, ankylosis of the wrist of the major extremity in any other position except favorable warrants a 40 percent rating, and unfavorable ankylosis of the wrist of the major extremity, in any degree of palmar flexion, or with ulnar or radial deviation warrants a 50 percent rating.  Id.  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Under 38 C.F.R. § 4.71a , Plate I (2011), normal dorsiflexion (extension) of the wrist is 0 to 70 degrees, normal palmar flexion of the wrist is 0 to 80 degrees, normal forearm pronation is 0 to 80 degrees, normal forearm supination is 0 to 80 degrees, normal ulnar deviation of the wrist is 0 to 45 degrees, and normal radial deviation of the wrist is 0 to 20 degrees.  

Service connection was granted for post operative residuals, right distal ulna fracture, by rating decision of October 1987 rating decision.  A 10 percent rating was awarded, effective June 1987. By rating decision of August 1988, the rating was increased to 30 percent, effective June 1987.  The rating has been in effect since that time.  

The Veteran underwent a VA examination in May 2006.  She fractured her right wrist in service playing softball.  She had a cast for a few weeks which did not improve her symptoms.  She had surgery performed in September 1986.  She continued to have pain and the screws removed in 1998.  She complained of daily throbbing pain of nearly one hour duration on a daily basis.  The pain was 9/10.  She also complained of weakness, swelling, instability, locking, fatigability, and lack of endurance.  She also complained of numbness in the fourth and fifth finger and difficulty lifting her right hand.  She also had flare-ups two times a week of three to four minutes duration.  Precipitating factors were unknown.  Alleviating factors included dipping her right hand in clay and wrapping it.  During flare-ups, she was unable to lift or touch anything.  She had a right wrist brace that she previously wore but that did not help anymore.  She had no dislocations or inflammatory arthritis.  The right wrist condition affected her daily activities because she used to sterilize surgical instruments but could not do that anymore because she dropped a tray on a co-worker.  She presently worked in an office setting and performed a lot of typing.  

Physical examination revealed mild pain with palpation of the Veteran's right wrist.  Her radial pulse was 2/4 on the right.  There was no edema, or erythema.  She had diminished sensation to microfilament and pinprick in all of her fingers except her right thumb.  Grip on the right was 3/5.  Proximal muscle strength was normal.  Pronation was 80 degrees but her supination was only 5 degrees.  Her dorsiflexion was 70 degrees and palmar flexion was 10 degrees.  Ulnar deviation was 10 degrees and radial deviation was 20 degrees.  With repeat range of motion, she complained of both fatigue and pain.  She stated that pain was the more important component.  For the right wrist, there was no additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  X-ray findings showed a nonunited fracture of the right distal ulna which was unchanged in appearance of the previous study.  There was also bony synostosis of the distal radioulnar joint.  There was spurring at the ulnastyloid.  The radiocarpal joint appeared to be preserved.  There was no evidence of acute fracture or dislocation seen.  The diagnosis was traumatic arthritis of the right wrist.  

In May 2006, the Veteran was seen on a VA physical medicine rehabilitation consultation.  She had a history of numbness and tingling sensation in the right hand fourth and fifth digits and came into the office for an electrodiagnostic study of the right upper extremity.  She had pain in the right wrist and the right elbow.  She denied any right shoulder or neck pain.  On physical examination, she had decreased grip in the right hand.  There was positive Tinel's and positive Phalen's in the right wrist.  There was decreased active range of motion of the right wrist.  Supination and pronation were especially limited.  There was good active range of motion in the right shoulder and right elbow.  She had slightly decreased grip strength in the right hand due to the right wrist pain.  The assessment was no electrodiagnostic evidence for right carpal tunnel syndrome, Guyon's canal compression, or cervical radiculopathy.  There was decreased recruitment in some of the right hand muscles during electromyography that was consistent with decreased voluntary contraction of the right hand muscles due to right wrist pain.  The Veteran was asked to continue to use the right wrist brace and the home exercises to improve strength in her right hand.  

The Veteran underwent a VA examination in April 2011.  Since filing her initial claim in 1990, the Veteran indicated that she had an additional surgery and multiple orthopedic consultations.  She reported an increase in swelling, pain, weakness, stiffness and joint limitation of motion of the right wrist.  She only had very minimal dexterity of the right hand and had to use her nondominant hand for writing and execution of other fine motor testings.  She complained of weekly flare-ups which further limited use of the wrist joint.  During a flare-up, the Veteran had completely diminished function of the right wrist to include range of motion and motor skill.  The course of the condition had become progressively worse and she was treated with medication, bracing, and limited activity.  Joint symptoms included deformity, giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking one to three times per month, tenderness, and severe, weekly flare-ups lasting hours in duration.  Precipitating factors included overuse of the joint and lifting, and alleviating factors included rest, clay therapy, and medication for pain management.  There were no constitutional symptoms or incapacitating episodes of arthritis.  There was also no inflammatory arthritis shown.  Range of right dorsiflexion was 0 to 37 degrees, right palmar flexion of 0 to 21 degrees, right radial deviation of 0 to 9 degrees, and right ulnar deviation of 0 to 11 degrees.  There was objective pain with repetitive motion and the examiner was not able to test three repetitions of range of motion because of intractable pain.  There was no joint ankylosis.  There was fine tremor of the right hand with active range of motion.  X-ray findings of the right wrist showed fusion of the distal radioulnar joint with transversing screw tracts related to prior instrumentation.  Fusion appeared to be complete.  There was postsurgical or post traumatic change at the distal one third ulna with associated bone remodeling.  Distal ulna showed mild dorsal angulation.  Carpal rows were intact.  There was no definite new acute displaced fracture, dislocation, punctuate radiopaque densities project within soft tissue near the ulnar aspect of the distal ulna.  The impression was status post fusion of the distal radioulnar joint and postsurgical or posttraumatic change involving distal one third ulna.  The examiner indicated that if this was related to prior trauma, there was nonunion of the fracture site.  

Based on the evidence of record, and even with full consideration of her complaints of pain and functional loss, the Veteran's status post operative fracture of the distal ulna with traumatic arthritis of the right wrist is productive of no more than impairment of the ulna with nonunion of the upper half without loss of bone substance or deformity.  Nonunion of the upper half of the ulna, with loss of bone substance  (1 inch (2.5 cms) or more) and marked deformity necessary for a 40 percent rating, is not shown.  While the Veteran's wrist surgery involved a bone graft harvested from the right hip, there is no evidence suggesting this was used to replace bone loss of the wrist to repair the ulna disability.   

The Board emphasizes that it has considered the Veteran's complaints of pain and functional loss, and that the May 2011 VA examination indicated that the Veteran experienced pain following repetitive motion.  However, the examiner was not able to perform three repetitions to see if there was any additional limitation of motion, because the Veteran complained of intractable pain with the repeated testing.  However, the May 2006 repeated testing showed no additional functional impairment to pain, fatigue, weakness, lack of endurance, or incoordination.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  A higher rating based on the pain demonstrated on examination but without any quantifiable loss does not serve as basis for an increased rating.

The Board has also considered the applicability of other potential diagnostic codes.  

There is no evidence of the right hand fixed in hyperpronation or supination, necessary to warrant a 40 percent rating.  The April 2011 VA examiner specifically indicated that there was no evidence of ankylosis, therefore an increased rating to 40 or 50 percent is not warranted for ankylosis of the right wrist.  

The Board has considered the Veteran's statements that her status post operative fracture of the distal ulna with traumatic arthritis of the right wrist, is worse.  She asserted, in essence, that she warranted an increased rating for this disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence-concerning the nature and extent of the Veteran's status post operative fracture of the distal ulna with traumatic arthritis of the right wrist disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's status post operative fracture of the distal ulna with traumatic arthritis of the right wrist disability is evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's status post operative fracture of the distal ulna with traumatic arthritis of the right wrist was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why the higher rating was not warranted in excess of the 30 percent provided.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's status post operative fracture of the distal ulna with traumatic arthritis of the right wrist includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for this disability is not warranted.  See Thun, 22 Vet. App. at 111 ; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that her service-connected status post operative fracture of the distal ulna with traumatic arthritis of the right wrist affects her ability to obtain or maintain substantially gainful employment.  Throughout the claim, the evidence shows that the Veteran is employed sterilizing surgical instruments, and when it appeared that she was no longer able to sustain the strength to perform these duties, she performed administrative clerical duties.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  

In sum, the Board finds that the preponderance of the evidence is against an increased rating for status post fracture of the distal ulna with traumatic arthritis of the right wrist.  In making this determination, the Board has considered the benefit of the doubt doctrine. 


ORDER

An increased rating for status post fracture of the distal ulna with traumatic arthritis of the right wrist is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


